Matter of Gonzalez v Kirkpatrick (2018 NY Slip Op 02528)





Matter of Gonzalez v Kirkpatrick


2018 NY Slip Op 02528


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

525434

[*1]In the Matter of JAVON GONZALEZ, Petitioner,
vMICHAEL KIRKPATRICK, as Superintendent of Clinton Correctional Facility, Respondent.

Calendar Date: March 2, 2018

Before: Garry, P.J., Lynch, Devine, Mulvey and Rumsey, JJ.


Javon Gonzalez, Wallkill, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Although petitioner requests that this Court nonetheless review the matter, the questions presented do not
come within the exception to the mootness doctrine (see Matter of Sawyer v Fischer, 107 AD3d 1188, 1188 [2013]). Accordingly, petitioner has received all of the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Brown v Annucci, 157 AD3d 1182, 1182 [2018]; Matter of Wallace v Annucci, 157 AD3d 1171, 1171 [2018]). As the record reflects that petitioner paid a reduced filing fee of $15, and he has requested a refund thereof, we grant such request for reimbursement of said amount.
Garry, P.J., Lynch, Devine, Mulvey and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.